     Case 1:14-cr-00773-RA Document 469 Filed 05/18/20 Page 1 of 13




                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 5/16/2020




UNITED STATES OF AMERICA,
                                                                 No. 14-cr-773 (RA)
                       v.
                                                                OPINION & ORDER
VADIM ZUBKOV,

                            Defendant.

RONNIE ABRAMS, United States District Judge:

       On April 21, 2020, Defendant Vadim Zubkov filed an emergency motion for a

sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking compassionate release

in light of the COVID-19 pandemic. Dkt. 455. In late March, Mr. Zubkov, who is

currently housed at FCI Otisville, was diagnosed with COVID-19. By the time he filed

the instant motion, Mr. Zubkov had already spent approximately two weeks in isolation

and, “based on a lack of symptoms over a sustained period of time,” been returned to

general population. Dkt. 459 at 5 (Gov’t Opp.). On May 2, the Bureau of Prisons

(“BOP”) determined that Mr. Zubkov had recovered from the virus. He nonetheless

contends that he continues to experience COVID-19-related symptoms, for which he has

received inadequate medical treatment. The Government opposes Mr. Zubkov’s motion

on the ground that he does not present an extraordinary and compelling reason for a

sentence reduction. 1 Dkt. 459. For the following reasons, his motion is denied.


       1
         The Government also initially opposed Mr. Zubkov’s motion for failure to exhaust his
administrative remedies.
     Case 1:14-cr-00773-RA Document 469 Filed 05/18/20 Page 2 of 13



                                     BACKGROUND

       On January 13, 2017, Mr. Zubkov, who is now 52-years-old, pled guilty to

conspiracy to commit mail fraud, wire fraud, and health care fraud under 18 U.S.C. §

1349. He was sentenced to 60 months in prison on May 11, 2017, and began to serve that

sentence on July 11, 2017. Dkt. 366. To date, Mr. Zubkov has been incarcerated for

approximately 35 months and is expected to be released on October 12, 2021. Dkt. 455

at 1. He is currently incarcerated at FCI Otisville.

       On April 21, Mr. Zubkov filed the instant motion seeking compassionate release

because he “is in poor health and is in grave danger” since he “has been exposed and

inflected [sic] by COVID-19.” Id. at 1-3. He argued that he “cannot receive proper

medical treatment at FCI Otisville because the detention facility is not equipped to handle

the medical crisis caused by the COVID-19 pandemic and the medical staff of the facility

is unwilling to attend him.” Id. at 2; see also id. at 9 (“The outbreak of COVID-19 at FCI

Otisville has overwhelmed th[e] staff and the inmates, like Mr. Zubkov, are not receiving

the medical treatment required.”). He further asserted that he “has not fully recovered

from being infected with COVID-19” and “continuously coughs blood, his stools have

blood and suffers from a respiratory condition that make[s] it difficult for him to

breathe.” Id. at 9.

       On April 23, the Government opposed Mr. Zubkov’s motion. In addition to

contending that he failed to exhaust his administrative remedies, it argued that Mr.

Zubkov’s “case [of COVID-19] is mild and being adequately addressed by the [BOP]”

and therefore he “has not met his burden to demonstrate that his condition constitutes an

extraordinary and compelling reason warranting his release.” Dkt. 459 at 1.




                                              2
      Case 1:14-cr-00773-RA Document 469 Filed 05/18/20 Page 3 of 13



        In support of its opposition, the Government provided a detailed account of Mr.

Zubkov’s medical condition and treatment since he first began to show signs of infection

from COVID-19 in late March. 2 On March 20, Mr. Zubkov first began to exhibit

symptoms indicative of COVID-19 and “was placed in precautionary isolation.” Id. at 4.

He was tested for the virus on March 23 and received a positive test result on March 27.

Mr. Zubkov remained in isolation until April 2. While in isolation, medical personnel

visited him each day, with the exception of April 1. During each visit, “personnel took

his temperature and other vitals, and checked in with him on potential symptoms and his

well-being.” Id. Mr. Zubkov did not have a fever while in isolation. However, on

March 23, he complained of a headache and, on March 30, of blood in his stools.

According to the Government, “[m]edical personnel regularly took notes reflecting that

the defendant denied various symptoms and was observed to be ambulatory without

difficulty.” Id. at 5. Mr. Zubkov was removed from isolation on April 2 “based on a lack

of symptoms over a sustained period of time.” Id. Even after returning to general

population, medical personnel visited him on April 6 and then every day between April

11 and April 21. During each visit, he “was subject to a temperature check[] and

otherwise screened for symptoms.” Id. On April 13, he reported that he had coughed

with blood a few days prior, but he no longer had the cough by the time of his report. He

never recorded a fever during this period.

        In light of the Government’s account of his medical condition and treatment, the

Court provided Mr. Zubkov an opportunity to respond. Dkt. 460. On April 27, Mr.


        2
           The Government offered to file under seal “approximately 300 pages of documents
relating to Zubkov’s medical care since he has been in custody at FCI-Otisville,” but because Mr.
Zubkov did not expressly dispute the Government’s characterization of his condition or
treatment, the Court did not direct the Government to file those documents. Dkt. 459 at 4 n.3.


                                                3
     Case 1:14-cr-00773-RA Document 469 Filed 05/18/20 Page 4 of 13



Zubkov filed his reply, in which he disputed the Government’s description of his

condition as “stable.” Dkt. 461 at 6. In addition to questioning the medical staff’s

reliance on temperature taking, he argued that FCI Otisville’s medical staff has

“completely disregard[ed]” that he is “experiencing chest pain, coughing blood, and

frequently finds blood in his stool” and have failed to “take[] affirmative actions to

address [his] health conditions.” Id. Mr. Zubkov further asserted that “other reasons in

combination with his serious medical conditions . . . warrant a sentence reduction,” such

as that “FCI Otisville is not a hospital and lacks the medical staff, equipment, and

medication necessary to address the medical needs of its inmates” and its “medical falls

below medical standards.” Id. at 5-6.

       In response to the Court’s request for an update on Mr. Zubkov’s health and

medical treatment, the Government advised the Court on May 6 that “BOP records reflect

that, as of May 2, 2020, the defendant has recovered from COVID-19,” which, it argued,

“is consistent with records indicating that the defendant has continued to be in stable

condition and has not had any fever, respiratory difficulties, or any severe symptoms of

COVID-19 since April 21, 2020.” Dkt. 464 at 1. It explained that medical staff had

continued to perform “wellness checks” on Mr. Zubkov every day between April 21 and

April 28, and then again on May 2. Id. at 1-2. According to the Government, Mr.

Zubkov “did not voice any complaints at any of these wellness checks, and did not

otherwise exhibit any other COVID-19 symptoms.” Id. at 2. The BOP, therefore,

recorded Mr. Zubkov as recovered from COVID-19 on May 2. One day later, Mr.

Zubkov reported experiencing chest pains. Medical personnel evaluated him that day and

found that his vitals were normal, his electrocardiogram (“EKG”) test reflected no




                                              4
     Case 1:14-cr-00773-RA Document 469 Filed 05/18/20 Page 5 of 13



changes, and he did “not . . . appear to be in distress.” Id. Although a follow-up

appointment was scheduled for the next day, May 4, Mr. Zubkov refused to attend,

“indicat[ing] . . . that he no longer had chest pain, that the pain was entirely gone[.]” Id.

He also did not show up to get his temperature checked that day.

       In his May 6th letter, Mr. Zubkov alleged that the Government had failed to

acknowledge “the deterioration of [his] health since contracting the deadly virus” and

insisted that he remains “in grave danger.” Dkt. 465 at 1, 3. Yet, he offered no details as

to how his health had “deteriorate[ed]” since he had filed the instant motion or records to

support that assertion. Id. at 1. Instead, in this letter, Mr. Zubkov now seemed to

question whether FCI Otisville could provide adequate care for his preexisting heart

condition.

       On May 11, the Government informed the Court that the BOP had denied Mr.

Zubkov’s internal request. Dkt. 466. Although the Government contends that Mr.

Zubkov did not fully appeal that decision, there is no dispute that the 30-day period from

the time that Mr. Zubkov filed his internal application for compassionate release to the

warden of FCI Otisville has run. See 18 U.S.C. § 3582(c)(1)(A); see also Dkt. 468

(explaining, in its letter dated May 11, 2020, that its “objection on procedural grounds” to

Mr. Zubkov’s motion “expires this Thursday, May 14, 2020”). Accordingly, the Court

now turns to the merits of Mr. Zubkov’s motion and concludes that he has failed to

present an extraordinary and compelling reason warranting a sentence reduction.

                                   LEGAL STANDARD

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a court may “reduce the term of

imprisonment” where (1) “extraordinary and compelling reasons warrant such a




                                              5
     Case 1:14-cr-00773-RA Document 469 Filed 05/18/20 Page 6 of 13



reduction,” (2) the reduction is “consistent with applicable policy statements issued by

the Sentencing Commission,” and (3) the reduction is supported by the factors set forth in

18 U.S.C. § 3553(a).      See 18 U.S.C. § 3582(c)(1)(A); see also United States v.

Tagliaferri, No. 13-cr-115 (RA), 2019 WL 6307494, at *3 (S.D.N.Y. Nov. 25, 2019)

(“District courts have broad discretion to grant or deny a motion for a sentence

reduction.”). The applicable policy statement provides that “extraordinary and

compelling reasons exist” when, as relevant here, “[t]he defendant is suffering from a

terminal illness” or is “suffering from a serious physical or medical condition,” which

“substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13, App. n.1.

                                     DISCUSSION

       Mr. Zubkov argues that he presents an extraordinary and compelling reason for a

sentence reduction because he “has suffered from being exposed and infected by COVID-

19 while incarcerated at FCI Otisville” and has not received proper medical treatment.

Dkt. 455 at 9. The Government acknowledges that Mr. Zubkov had a “mild case of

COVID-19” but nonetheless insists that he has received – and continues to receive –

“proper care [and] attention.” Dkt. 459 at 10. The Government further asserts that

because he is now “stable” and the BOP has “deemed [him] to have recovered” from the

virus, he does not present an extraordinary and compelling reason for a sentence

reduction under § 3582(c)(1)(A). Dkt. 464 at 3. The Court agrees.

       Unlike the majority of motions filed in this district over the past two months

seeking compassionate release under § 3582(c)(1)(A) based on COVID-19, this case is




                                            6
     Case 1:14-cr-00773-RA Document 469 Filed 05/18/20 Page 7 of 13



not about the adequacy of preventive measures to ensure that a defendant does not

contract the virus or the potential risk to him or her – particularly due to one or more

underlying health conditions – if he or she were to do so. Here, the parties agree that Mr.

Zubkov was already diagnosed with COVID-19 in late March. As such, the Court’s

analysis focuses instead on Mr. Zubkov’s present need for medical treatment and the

adequacy of the treatment that he is receiving. See United States v. Russo, No. 16-cr-441

(LJL), 2020 WL 1862294, at *8 (S.D.N.Y. Apr. 14, 2020) (concluding that, because the

defendant tested positive for COVID-19 after filing his compassionate release motion, the

circumstances for resolving that motion had changed); see also Camacho-Lopez v. Lowe,

No. 20-CV-563, 2020 WL 1689874, at *1 (M.D. Pa. Apr. 9, 2020) (“Most unfortunately,

Camacho Lopez has contracted the COVID-19 virus, and he seeks immediate release

based up on allegations of inadequate medical care.”).

       In light of his current condition and the medical treatment he has and continues to

receive, Mr. Zubkov has not set forth an extraordinary or compelling reason for reducing

his sentence pursuant to § 3582(c)(1)(A). Given that the evidence presented establishes

that Mr. Zubkov has “recovered,” Dkt. 464 at 2 (Gov’t May 6th Ltr.), he has not

demonstrated that he currently has a serious medical condition, particularly one that

“substantially diminishes [his] ability . . . to provide self-care within the environment of a

correctional facility and from which he . . . is not expected to recover.” U.S.S.G. §

1B1.13, App. n.1(A). While Mr. Zubkov has experienced – and asserts that he continues

to experience – COVID-19-related health problems, those problems do not appear to be

“extremely serious” and, based on the Government’s account of his recent medical

checks, he seems to be in stable condition. United States v. Gileno, No. 19-cr-161, 2020




                                              7
     Case 1:14-cr-00773-RA Document 469 Filed 05/18/20 Page 8 of 13



WL 1307108, at *4 (D. Conn. Mar. 19, 2020) (“Courts grant sentence modifications or

reductions based on defendants’ medical conditions where those conditions are extremely

serious, if not life-threatening.”); see also United States v. Ebbers, No. 02-cr-1144

(VEC), 2020 WL 91399, at *5 (S.D.N.Y. Jan. 8, 2020) (“The Medical Condition Note,

which controls health-based compassionate release requests for younger defendants,

highlights ‘terminal illness’ and ‘serious conditions and impairments[.]’”). Moreover,

based on representations to the Court, Mr. Zubkov appears to have received proper

medical attention and care, which the Court expects FCI Otisville to continue to

administer.

       As soon as Mr. Zubkov began to show “possible symptoms of COVID-19” on

March 20, FCI Otisville staff placed him into isolation. Dkt. 459 at 4 (Gov’t Opp.). He

was tested for the virus shortly thereafter and, after testing positive, was kept in isolation

until April 2. “[T]he records reflect that [he] was attended to by medical personnel nearly

every day” while in isolation, with the exception of April 1. Id. During these daily visits,

“BOP medical personnel conducted regular wellness checks, and monitored [Mr.

Zubkov] consistent with CDC guidelines, and were at the ready to transfer to him at a

hospital for more intensive care if necessary.” Dkt. 464 at 3. Based on the medical

personnel’s assessment, Mr. Zubkov had a “mild” case of the virus. Dkt. 459 at 10. He

never had a fever. While he twice reported issues indicative of infection from COVID-19

– a headache on March 23 and blood in his stools on March 30, he did not report

experiencing these issues again while in or out of isolation. “[B]ased on [his] lack of

symptoms over a sustained period of time, and in line with the Center for Disease

Control’s (CDC) symptom-based guidance,” the BOP determined that Mr. Zubkov could




                                               8
     Case 1:14-cr-00773-RA Document 469 Filed 05/18/20 Page 9 of 13



return to general population on April 2. Id. at 5. As such, even though he tested positive

for the virus and was in isolation, Mr. Zubkov reported only relatively mild effects from

COVID-19 and appeared to be in stable condition while in isolation.

       Even after being removed from isolation, Mr. Zubkov has continued to be

monitored and treated by FCI Otisville’s medical staff. On April 6, each day between

April 11 and April 28, and again on May 2, BOP medical personnel visited Mr. Zubkov.

Around this time, he twice reported issues potentially related to COVID-19, but each

time was promptly seen by medical personnel. On April 13, he told medical personnel

that he had coughed up blood a few days prior. However, by the time he made this

report, Mr. Zubkov was no longer experiencing that cough. On May 2, the BOP deemed

Mr. Zubkov to have “recovered” from COVID-19. Dkt. 464 at 2. After Mr. Zubkov

complained of chest pain on May 3, however, he was evaluated that same day, at which

time medical personnel determined that his vitals were normal and an EKG test indicated

no changes from his prior test. Although a follow-up appointment was scheduled for the

next day, Mr. Zubkov refused to go because he was no longer experiencing chest pain.

According to the Government’s representations of the BOP records, Mr. Zubkov “did not

voice any [other] complaints at any of these wellness checks, and did not otherwise

exhibit any other COVID-19 symptoms.” Id. Therefore, while there is no dispute that

Mr. Zubkov experienced and reported issues related to his COVID-19 diagnosis since

late March, medical supervision and treatment remained available to him throughout his

time in and out of isolation. And thankfully, Mr. Zubkov has been able to recover from

the virus without requiring more intensive medical care.




                                            9
     Case 1:14-cr-00773-RA Document 469 Filed 05/18/20 Page 10 of 13



        The Court gave Mr. Zubkov the opportunity to “indicate whether he opposes the

Government’s representations regarding his health and medical treatment.” Dkt. 460.

Mr. Zubkov did not dispute the details provided in the Government’s opposition. For

instance, he does not address the Government’s description of his treatment in isolation,

including the representation that he received almost-daily visits from medical personnel,

or that he only reported a headache and blood in his stools while denying other symptoms

of the virus. Nonetheless, he insists that FCI Otisville’s medical staff has “disregard[ed]

the fact that [he] is a COVID-19 patient experiencing chest pain, coughing blood, and

frequently finds blood in his stool” and have “not taken affirmative actions to address

[these] conditions.” Dkt. 461 at 6.

        The Government’s submissions, however, belie any suggestion that BOP medical

personnel have disregarded Mr. Zubkov’s recent health issues. On March 30, he

complained of blood in his stool; on April 13, he complained of having coughed up blood

a few days prior; and on May 3, he complained of chest pain. He reported each of these

issues only once. Dkt. 464 at 2. After each report, Mr. Zubkov was evaluated by medical

personnel, who determined that he was in stable condition. And medical personnel

continued to evaluate him in the days after he initially reported these symptoms.

Moreover, with regard to his reported chest pain, Mr. Zubkov himself refused to attend

the follow-up appointment scheduled for May 4 after asserting that he no longer felt chest

pain. Thus, contrary to Mr. Zubkov’s assertion, FCI Otisville’s medical staff appears

aware of his health issues and has acted affirmatively to evaluate and treat his condition. 3


        3
         To the extent that Mr. Zubkov also intends to argue that his pre-existing medical issues,
including sleep apnea and a heart condition, provide an independent basis to grant his
compassionate release motion, that too is unavailing. Mr. Zubkov has not established that either
condition “substantially diminish[es] [his] ability . . . to provide self-care” within the correction


                                                 10
     Case 1:14-cr-00773-RA Document 469 Filed 05/18/20 Page 11 of 13



        Finally, to the extent that Mr. Zubkov argues more generally that FCI Otisville is

unable to cope with the ongoing pandemic and all of its inmates’ needs during this time,

that is not a valid basis for granting his compassionate release motion. Mr. Zubkov, for

instance, asserts that “FCI Otisville is not a hospital and lacks the medical staff,

equipment, and medication necessary to address the medical needs of its inmates,

especially Mr. Zubkov and others similarly situated.” Dkt. 461 at 5-6. However, the

Court’s focus here – in light of the fact that Mr. Zubkov has already contracted and

recovered from COVID-19 – shall be on his current health condition and medical care.

Whether or not FCI Otisville lacks particular medical equipment or may struggle to

provide for the needs of other inmates during this pandemic is not now relevant to

whether Mr. Zubkov warrants compassionate release. 4 See United States v. Weeks, No.

16-cr-167 (LAP), 2020 WL 1862634, *2 (S.D.N.Y. Apr. 14, 2020) (rejecting a

defendant’s conclusory assertion “that the BOP and FCI Fairton are unprepared for

an COVID-19 outbreak, that they are not taking seriously the pandemic”).




facility. U.S.S.G. § 1B1.13, App. n.1. Furthermore, the Government explains that the BOP has
been monitoring these conditions since Mr. Zubkov contracted COVID-19. See Dkt. 464 at 2
(explaining that his May 3rd EKG test “indicated no change since his previous test”). It also
notes that Mr. Zubkov has received treatment for these conditions while incarcerated, including
having been “frequently seen by BOP medical personnel over the past several years regarding his
respiratory issues and sleep apnea issues, has been provided multiple computerized tomography
(CT) scans, was prescribed a sleep study and provided with a CPAP machine by BOP, and even
given at least one visit to an ear nose and throat specialist (‘ENT’) outside the facility.” Dkt. 459
at 11 n.6. Because Mr. Zubkov has not demonstrated that his pre-existing medical conditions are
on their own sufficiently serious and unable to be manage while incarcerated at FCI Otisville,
they do not serve as a separate basis to reduce his sentence.
        4
          As of May 7, the BOP reports ten active confirmed cases among staff at FCI Otisville,
and no confirmed cases among inmates. See Federal Bureau of Prisons, COVID-19 Cases (May
7, 2020), available at https://www.bop.gov/coronavirus/; see also Dkt. 464 at 2 (explaining, in its
May 6th letter, that the “BOP reports that . . . there are no known active cases of COVID-19
amongst inmates currently at FCI-Otisville”).


                                                 11
     Case 1:14-cr-00773-RA Document 469 Filed 05/18/20 Page 12 of 13



        Although the Court is not without sympathy for Mr. Zubkov, he “has not shown

that his medical issues are sufficiently serious to modify his sentence to home

confinement.” Gileno, 2020 WL 1307108, at *4; see also Russo, 2020 WL 1862294, at

*7 (denying without prejudice a compassionate release motion from a defendant who

contracted COVID-19 unless, for instance, the defendant experiences “a deterioration of

[his] condition” or there is “a change in the ability of the BOP to care for him”).

Nonetheless, the Court trusts that the BOP will continue to monitor – and treat, as

required – Mr. Zubkov’s health conditions. See Dkt. 459 at 10 (“In the event his

condition[] worsens, FCI-Otisville will adjust treatment, including taking him to a

hospital, if appropriate under the circumstances.”); see also United States v. Matera, No.

02-cr-743, 2020 WL 1700250, at *1 (S.D.N.Y. Apr. 8, 2020) (JMF). 5




        5
          Mr. Zubkov also raises an argument under the Eighth Amendment on the basis that
“[t]he COVID-19 pandemic poses a serious threat to the health and welfare of inmates detained at
FCI Otisville that suffer from underlying health conditions,” and “FCI Otisville is neither capable
of dealing with the COVID-19 crisis no provide[s] proper medical treatment to the inmates that
have been exposed to the virus.” Dkt. 455 at 12. This, he alleges, “constitutes a cruel and
unusual punishment in violation of the Eighth Amendment.” Id. at 13. In light of the fact that the
record establishes that Mr. Zubkov is receiving adequate medical care, including evaluation on an
almost-daily basis by medical personnel while in isolation and then also after returning to the
general population, the Court cannot conclude that the BOP has failed here to “take reasonable
measures to guarantee [his] safety.” Farmer v. Brennan, 511 U.S. 825, 832 (1994).


                                                12
     Case 1:14-cr-00773-RA Document 469 Filed 05/18/20 Page 13 of 13



                                     CONCLUSION

         For the foregoing reasons, Mr. Zubkov’s motion for compassionate release is

 denied. The Clerk of Court is respectfully directed to terminate the motion pending at

 docket entry 455.

 SO ORDERED.

Dated:     May 16, 2020
           New York, New York


                                                 Ronnie Abrams
                                                 United States District Judge




                                            13
